Citation Nr: 1023813	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-47 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee condition, 
characterized as severe degeneration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1946 to March 
1947 and February 1948 to March 1954.  

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. §. 20.900(c) (2009).  


FINDINGS OF FACT

1.  A chronic left knee disorder was not diagnosed in service 
or for many years thereafter, and the preponderance of the 
competent evidence is against a finding that the current left 
knee disability is related to service.

2.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  


CONCLUSION OF LAW

The left knee disability was not incurred in or aggravated by 
service, nor is it presumed to have been incurred as a result 
of service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record 1) that 
is necessary to substantiate the claim; 2) that VA will seek 
to provide; and 3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

With respect to the Dingess requirements, in October 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or a 
medical opinion obtained, there are four factors to consider: 
1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; 2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; 3) an 
indication that the disability or symptoms may be associated 
with service; and 4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The VA examination in 
this case was adequate for rating purposes.  The examination 
is adequate because the examiner reviewed the claims file 
while bearing in mind that the Veteran is claiming a left 
knee disability.  Further, the examination specifically 
addresses the etiology of the knee condition, which is the 
reason for the denial.  

After careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records and 
army medical records.  Next, an adequate VA medical opinion 
pertinent to the issue was obtained in October 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Left Knee Disability

The Veteran seeks service connection for a left knee 
disability, characterized as severe degeneration.  In an 
October 2008 letter, the Veteran stated that his left knee 
gave him problems when he would use stairs.  In his September 
2009 application for compensation, the Veteran stated that 
his left knee disability was secondary to his service-
connected back disability.  The Veteran has not provided a 
medical statement, or any medical evidence, to support his 
contention that he experienced a left knee disability due to 
his service-connected back disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability. See 38 C.F.R. § 3.310(a).  There must 
be competent evidence showing the following: (1) the 
existence of a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service. See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

Medical evidence reveals that the Veteran was diagnosed as 
having severe left knee degeneration in April 2003 and again 
in September 2008.  

Service treatment records (STRs) do not indicate that the 
Veteran had complaints of, or treatment for, any left knee 
disability during service.  The Veteran's February 1954 
medical board examination noted abnormal lower extremities.  
However, in the notes section, no comment was made regarding 
the Veteran's left knee.  Rather, the examiner discussed the 
Veteran's in-service back surgery, his posture, strengthening 
his leg muscles and his improvement in gait since having the 
back surgery.  

The only positive evidence in this case consists of the 
Veteran's contention that his left knee disability is related 
to his service-connected back disability.  The Veteran's 
statements are not supported by medical evidence and/or a 
showing that he has a medical expertise and, standing on 
their own, simply are not sufficient to establish a 
relationship between the service-connected back injury and 
the diagnosis made many years after discharge.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 492 (laypersons are not 
competent to offer medical opinions).  

The unfavorable evidence consists of a VA compensation 
examination.  The examiner reviewed the claims file and 
examined the Veteran in December 2008.  The examiner opined 
that the claim is without medical support.  He reasoned that 
there was nothing in the literature to support a claim of 
knee arthritis caused by the Veteran's in-service back 
surgery.  

Considering the evidence of record as a whole, there is 
little in the record to support a finding that there is a 
link between the Veteran's service-connected back injury and 
his left knee disability.  Even if the Board were to accord 
the Veteran's opinion some probative value, it does not 
outweigh the evidence of record which shows that the 
Veteran's left knee disability did not develop for many years 
after service and that there is no medical opinion 
associating the knee injury with the service-connected back 
injury.  In fact, there is a medical opinion affirmatively 
stating that the left knee disability was not caused by the 
service-connected back injury.  This medical opinion is more 
probative than the Veteran's contentions because the Veteran 
has no medical training while the examiner does.  An examiner 
with medical training is more likely to be accurate when 
determining the etiology of a knee disorder than a lay 
person.  Thus, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disability.  As such, service 
connection for a left knee disability is denied.  


ORDER

Entitlement to service connection for a left knee disability, 
characterized as severe degeneration, is denied.  




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


